IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-30528
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

ISAAC KNAPPER, also known as Jerry,

                                         Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                        USDC No. 99-CR-252-K
                        --------------------
                          December 12, 2001
Before HIGGINBOTHAM, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Isaac Knapper appeals his conviction following a guilty plea

for conspiracy to possess with intent to distribute cocaine

hydrochloride in violation of 21 U.S.C. §§ 846 and 841(a)(1) and

money laundering in violation of 18 U.S.C. § 1956.     He also

challenges the sentence imposed by the district court following

his conviction.

     Knapper argues that the district court abused its discretion

in denying his motion to withdraw his guilty plea.     As Knapper

concedes, a defendant has no absolute right to unilaterally


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-30528
                                 -2-

withdraw a previously entered guilty plea.     United States v.

Brewster, 137 F.3d 853, 857 (5th Cir. 1998).    Knapper has never

asserted his innocence as to the underlying offenses of

conviction.   Rather, he asserts that he is innocent of the facts

which form the basis for the district court’s enhancement of his

base offense level under the Sentencing Guidelines due to his

leadership role in the offense.   Based on a totality of the

circumstances, United States v. Badger, 925 F.2d 101, 104 (5th

Cir. 1991), the district court did not abuse its discretion in

denying Knapper’s motion.   See United States v. Grant, 117 F.3d
788, 789 (5th Cir. 1997).

     Knapper also challenges the district court’s application of

the Sentencing Guidelines and the resultant sentence.    Knapper

made an informed and knowing waiver of his right to appeal except

in the case where the sentence imposed exceeded the statutory

maximum or where the sentence constituted an upward departure

from the guideline range.   Because neither of those conditions

are implicated by the sentence imposed by the district court,

this court is precluded from reviewing this issue.     See United

States v. Gonzalez, 259 F.3d 355, 358 (5th Cir. 2001).

     AFFIRMED.